DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kourtis [US 2021/0272058].

Per claim 21. Kourtis discloses a device for detecting a tampering of a product packaging material (e.g. medication package 10) the device comprising: 
a plurality of tank circuits (e.g. a combination of sub-circuit of resistors and/or capacitors and/or inductors (RLC) and  tuned antenna 25-26) [Fig. 9 and para. 008, 0012 and 0028] and arranged into a network of sensors and integrated into the product packaging material, a phase of each of the tank circuit sensors, a frequency of each of the tank circuit sensors, or both changing in response to a tampering of the product packaging material of a non-conductive product [see para. 0043] and further cited “Each antenna (25) and (26) has a characteristic shape pattern that causes it to resonate at different frequencies when connected and when separated. When probed by a wide band spectrum signal or a sweeping frequency signal emitted by a remote-control circuit, each coil resonates at its resonant frequency and transmits an echo back to a receiver.” That constitutes of each tank circuit of the plurality of tank circuits being a tuned resonant circuit; 
a microcontroller (e.g. 5 and 14) configured to detect, by accessing the tank circuit sensors, the phase of each of the tank circuit sensors, the frequency of each of the tank circuit sensors, or both, wherein the microcontroller is programmed with an expected specific unique frequency, an expected phase, or both of each of the tank circuit sensors “When probed by a wide band spectrum signal or a sweeping frequency signal emitted by a remote-control circuit, each coil resonates at its resonant frequency and transmits an echo back to a receiver.” [para. 9 and 43]; and 
the feature is a change in an electromagnetic property of a circuit integrated with the medication packaging in response to tearing or perforating the medication packaging, and wherein the electromagnetic property is at least one of a phase modulation index of the circuit, a frequency modulation index of the circuit, an amplitude modulation index of the circuit, a resonant frequency of the circuit, and wherein the medication signals include an input signal from a radio-frequency (RF) transceiver that is included within a wearable device disposed on the subject.” [see claim 118]. That constitutes of change in phase and frequency of the tank circuit sensor. 

Claim Rejections - 35 USC § 103
5..	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isom et al. [US 2019/0355462; Isom].
Per claim 20.  Isom discloses a method comprising: sensing a value (e.g. resistance) from each {column and} row of a corresponding matrix of sensors (107, 204 and 607) [Fig. 1, 
comparing the values with an initial or expected reading (e.g. 900 Ohms as a threshold amount) of the corresponding matrix of sensors to identify one or more {column and} rows with changed values [see Fig. 3 and para. 34 and 43]; 
determining a status of one or more sensors of the matrix of sensors that correspond to the one or more identified {columns and the one or more identified} rows (as cited at para. 42, “the microcontroller may track the status of a given row or set of rows of blister containers” 
detecting a tampering status of a product packaging material based on the determined status of the one or more sensors; 
recording a time that a corresponding slot of the product packaging material was opened [para. 47]; and 
comparing the recorded time and a prescribed time and comparing a dosage for consuming a corresponding medication, as recited at [para. 39] “The drug manufacturer may know the board ID and the dock ID, but may not know the prescription ID. The pharmacy may know the board ID, the dock ID, and the prescription ID so that when they assign a prescription ID to a given board and dock, they will know which pills were given to which patient and where that patient's pills were when they were opened. Accordingly, pharmacies, healthcare providers, or other users privy to a patient's pill use may receive information indicating which blister pack was inserted into which dock, when that insertion occurred, which pills were taken (or at least opened), what time the pill containers were opened, and where the containers were opened. This information may be used to encourage proper consumption of medication and prevent the misuse of prescription drugs.” With the information of, prescription ID, what pill given and 
Isom does not explicitly mention that the sensing a value from each column. 
Isom shows sensors are arranged in rows and columns [Fig. 1] and further recited “each trace or sensor may be individually tracked, while in other cases, the traces may be tracked in regions or groups. For instance, the microcontroller may track the status of a given row or set of rows of blister containers” [para. 42] and “if a capsule lid is bent, regardless of where the capsule is positioned within the rows of capsules (e.g., even out of order), the microcontroller may be configured to determine which exact capsule was opened and when” [para. 44].  With those teachings above, the microcontroller configured to selectively track the status of each capsule/sensor, a group of sensors, regions of sensors, given row of sensors and set of rows of sensor and that the microcontroller may be able to configure to track any appropriate containers positioned on the blister package, including one or more columns of sensors.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to find it obvious that microcontroller is configurable to track one or more columns of sensors as user desired, for the purpose of convenience as if each column may prescribe different type of pills or maybe intended as a short pills column not fill the whole column.  

7.	Claims 1, 5, 7-8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isom et al. in view of Katti et al. [US 2013/0250663; Katti].

Per claim 1.  Isom discloses a device for detecting a tampering of a product (e.g. pill) in a product packaging material (109) [see Fig. 1] the device comprising: 
a plurality of resistance sensors arranged into a network of sensors (e.g. bendable sensors 107, 204, and 607) integrated into the product packaging material (109) and implemented as resistance sensors, each bendable resistance sensor configured to change a corresponding resistance amount in response to the tampering of the product packaging material [para. 31, 34 and 54], 
a communication device (transceiver 105) configured to relay information regarding a status of the product packaging material corresponding to the resistance of at least one of the resistance sensors detected by the microcontroller (e.g. packing has been twisted, tampered, slightly opened or opened [para. 45].
Isom does not explicitly mention the bendable resistance sensors comprising a metal wire line on each of a plurality of resistance layers, however Isom shows that at least a plurality of bendable sensors (107, 204 and 607) include one or more traces, wherein traces are formed of material that conduct electricity, as cited “The microcontroller 101 may monitor resistance changes, capacitance changes, voltage changes, or some other electrical characteristic in each trace or bendable sensor. The monitoring may be continuous or may occur at specified intervals. For instance, the microcontroller may poll the traces every second, every minute, every 10 minutes, etc., to determine whether resistance, capacitance, or other measurements have changed for each trace.” [para. 42] and “the bendable sensor 607 may include one or more traces. These traces may be generated and applied using printable ink. In other cases, the traces may be applied using etching and filling or other method of manufacturing traces. In examples where the traces are applied using printable trace material, the printable trace material may be specifically formulated to bend repeatedly and still conduct electricity.” [para. 53 and 54].  With the teachings, the traces of the bendable sensors can be a type of printed ink material that capable of conducting electricity (e.g. current flow).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to recognize that the electricity conduct traces can be made of some type of metal material on each of a plurality of resistance layer, for the purpose of easy to detect the change in electrical (e.g. resistance), because metal material is a good electrically conductive, which commonly used for electrical component.
Isom does not explicitly mention the resistance sensor is configured to act as a capture strain gauge that measures an amount of force applied to the resistance sensor.  
Katti teaches an anti-tampering device comprising a sensor 38 which includes a strain gauges or stress gauges and cited “sensor 38 may include one or more strain gauges or stress gauges that are configured to change resistance in response to changes in strain or stress forces applied to sensor 38. Different forces may be applied to sensor 38 during attempted tampering with MRAM package 10. In these examples, circuitry 16 may monitor a signal indicative of the resistance of sensor 38 and detect a tamper event when a threshold changes in resistance or a threshold resistance is detected. The threshold changes in resistance or threshold resistance indicative of an attempted tamper event may be stored by a memory” [Fig. 1 and para. 0031].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify the strain gauges taught by Katti to the bendable sensor of Isom, so that different forces applied to the sensor can be determined, such as tampered or attempted tamper.  
Isom further teaches “When the bendable sensor 300 is bent or deformed, the traces may sustain microscopic cracks 301. These cracks 301 may result in a step-function increase in detectable resistance. This increase in resistance may be detected by the processor or microcontroller 101 of FIG. 1. If a threshold amount of change occurs, the microcontroller may determine that a container has been opened or has been opened some amount. If smaller changes occur, the microcontroller may determine that the packaging has been twisted or tampered with, but not opened or only slightly opened” [para. 34 and 43].  The  Wikipedia cited “A conductive ink based flex sensor or bend sensor is a sensor that measures the amount of deflection or bending. Usually, the sensor is stuck to the surface, and resistance of sensor element is varied by bending the surface. Since the resistance is directly proportional to the amount of bend it is used as goniometer, and often called flexible potentiometer” and the bending is characterized that the behavior of a slender structural element subjected to an external load applied perpendicularly to a longitudinal axis of the element. With those teachings, each bendable sensor configured to response to any degree of external force applied onto the sensor and to measure any amount of external force applied to bend the metal conductive traces of the sensor, the bended amount is directly proportional to the amount of change in resistance. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to recognize that bendable sensor with metal traces is act as a strain gauge that measures the amount of resistance relative to the force pushed on sensor, the advantage of strain gauge is convenience and sensitive, because the resistance of strain gauge is easy to measure and very sensitive.   

Per claim 5. Isom and the combination made obvious above, Isom shows at Fig. 5, wherein sensor layer (502) (e.g. flexible substrate) resides between a cover layer (501) and an adhesive layer (e.g. underneath of layer 503 for adhered to layer 502), as Isom teaches that the layers are adhered to one another using some type of non-conductive adhesive.  These layers may be constructed in different orders or arrangements [para. 40-41], that constitutes the flexible substrate resides between a cover layer and an adhesive layer of the product packaging material.

Per claim 7. Isom and the combination made obvious above,  Isom further teaches “The pharmacy may know the board ID, the dock ID, and the prescription ID so that when they assign a prescription ID to a given board and dock, they will know which pills were given to which patient and where that patient's pills were when they were opened. Accordingly, pharmacies, healthcare providers, or other users privy to a patient's pill use may receive information indicating which blister pack was inserted into which dock, when that insertion occurred, which pills were taken (or at least opened), what time the pill containers were opened, and where the containers were opened. This information may be used to encourage proper consumption of medication and prevent the misuse of prescription drugs.” [para. 39] which constitutes the claimed the microcontroller is configured to detect a change in a corresponding resistance of the at least one of the resistance sensors, store an identification of the at least one of the resistance sensors, and create a timestamp indicating a time of accessing each of the at least one of resistance sensors.

Per claim 8. Isom and the combination made obvious above, Isom further teaches “The patient's reply audio or video message may indicate that the patient has taken their medication. This audio or video recording may then be sent to appropriate caregivers in a secure, encrypted manner. The data associated with the audio/video recording may be transmitted using the transmitter/receiver 605.” [para. 58], that constitutes microcontroller is configured to encrypt and wirelessly relay the information to an external device via a radio frequency identification tag or wireless link.

8.	Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isom et al. in view of Katti et al. and further in view of  Mohan et al. [US 2011/0163457; Mohan].

Per claim 2. Isom and the combination made obvious above, Isom further discloses a battery (104) for powering at least the microcontroller [Fig. 1, para. 29], except for not explicitly mention the battery is a thin-film battery.  Mohan discloses a device (e.g. package 100) comprises a thin film battery [para. 58]. In the same field of monitoring device, it would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention, to employ a thin battery as taught by Mohan to the device of Isom, for the benefit of compact and easy to install. 

Per claim 3. Isom and the combination made obvious above, Isom discloses a battery above, except for not explicitly mention that battery configured to be charged by a scanning device that is obtaining information from the microcontroller.  Mohan further teaches the package 100 includes an electromagnetic power scavenging (e.g. power collection) from electromagnetic signal [para. 40], that the thin battery is being charged by converted electromagnetic signal transmitted from RF device, such as RFID reader.  Thus, it would have . 

9.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isom et al. in view of Katti et al. and further in view of Clayman [US 2010/0212565].

Per claim 4. Isom and the combination made obvious above, Isom discloses the device 100 configurable to be molded onto the product packing material [Fig. 1], except for not explicitly mention that a flexible substrate with a thickness of about 1- 2 millimeters, Clayman teaches a tracking device (e.g. RFID tag) configurable to attach to article (e.g. a garment), wherein the tracking device having a thickness of about 1.5 millimeter [para. 07]. The tracking device (RFID tag) can be applied as device for detecting tamper of Isom.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the flexible substrate with a thickness of 1.5 mils. taught by Clayman to the detecting device of Isom, for the benefit of convenience, because the thin device can be applied to many different applications without being notice and compact.

10.	Claims 6, 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isom et al. in view of Katti et al., and further in view of Sorrells et al. [US 6,720,866; Sorrells].

Per claim 6. Isom and the combination made obvious above, Isom further discloses a device for detecting a tampering above, except for not explicitly mention an analog multiplexer and an analog-to-digital converter (ADC) configured to enable the microcontroller to sample the sensors of the sensor network.  Sorrells teaches a wireless sensor device 102, comprising an analog multiplexer 416 and ADC 312 [see Fig. 4A]. The ADC and MUX can be connected to the sensors arrangement of Isom above.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the analog multiplexer and ADC as taught by to the tamper detecting device of Isom, for the purpose of convenience when multiple sensors used in the same device with less connections and compact design. 
Per claim 14. Isom and the combination made obvious above, Isom discloses a device for detecting a tampering above, except for not explicitly mention a digital multiplexer configured to enable the microcontroller to sample the sensors of the sensor network.  Sorrells teaches a multiplexer 1020 connected with input sensors 1024 [Fig. 10] and Sorrells further teaches sensor 204 can be binary digital [see Figs. 2A and 2B] that the multiplex 1020 capable of connected to the digital sensor (e.g. 1024a-1024c).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the digital multiplexer taught by Sorrells to the tamper detecting device of Isom, for the purpose of convenience, which allows fewer connections and more efficient utilization of integrated circuit die area and/or connection requirements. 

	Per claim 23.  The claimed limitation is similar to those in claim 6 above, that the rejection would be in the same manner. 

19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isom et al. in view of Katti et al., and further in view of Lindsay et al.  [US 7,098,794; Lindsay].

Per claim 19. Isom and the combination made obvious above, Isom discloses tampering sensor above, except for not explicitly mention that the network of sensors (402 and 408) is modular and configured to line the walls of cylindrical containers, Lindsay teaches a tamper-evident packaging, comprises a network of sensors is modular and configured to line walls of cylindrical containers [see Fig. 4].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the tamper sensor as a modular which attachable to wall of container as taught by Lindsay to the sensor device of Isom, for the purpose of safe and convenience, because container is better protection and easy to access.    
Allowable Subject Matter
12.	Claims 22 and 16 is allowed.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rokhsaz et al. [US 10,224,902] discloses a tank circuit, Kursula et al. [US 20170285858] discloses a strain gauge measuring [para. 27].

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SON M TANG/
Examiner, Art Unit 2685      

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685